931 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re J.R. ORGAIN, Jr., and the Future Generations ofBrunswick & Mecklenburg Counties of Virginia andWarren & Northampton Counties of NorthCarolina, Petitioner.
No. 91-8104.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 23, 1991.

On Petition for Writ of Mandamus.
J.R. Orgain, Jr., petitioner pro se.
PETITION DENIED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
J.R. Orgain, Jr. brought this mandamus petition seeking an order directing the district court to rule in his favor.  Mandamus relief cannot be used as a substitute for appeal.    In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.